Case 1:20-cv-04243-RPK-TAM Document 23 Filed 05/07/21 Page 1 of 2 PageID #: 213




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 IN RE GOL LINHAS AÉREAS
 INTELIGENTES S.A. SECURITIES                         Case No. 1:20-cv-04243-RPK-RER
 LITIGATION
                                                      NOTICE OF DEFENDANTS’ MOTION
                                                      TO DISMISS PLAINTIFFS’ AMENDED
                                                      COMPLAINT
 THIS DOCUMENT RELATES TO:
 ALL ACTIONS                                          ORAL ARGUMENT REQUESTED



                PLEASE TAKE NOTICE THAT, upon the accompanying memorandum of law,

 the Declaration of Robert J. O’Loughlin and the exhibits annexed thereto, and all other papers and

 proceedings herein, Defendants GOL Linhas Aéreas Inteligentes S.A., Paulo Sergio Kakinoff, and

 Richard F. Lark, Jr., by and through their attorneys, hereby respectfully move this Court, before

 the Honorable Rachel P. Kovner, United States District Judge, United States District Court for the

 Eastern District of New York, 225 Cadman Plaza East, Brooklyn, New York 11201, for an order,

 pursuant to Federal Rules of Civil Procedure 9(b) and 12(b)(6) and the Private Securities Litigation

 Reform Act (“PSLRA”), 15 U.S.C. 78u-4 et seq., dismissing with prejudice Plaintiffs’ Amended

 Complaint (Dkt. 12). The grounds for this motion are set forth in the accompanying memorandum

 of law.




                                                  1
Case 1:20-cv-04243-RPK-TAM Document 23 Filed 05/07/21 Page 2 of 2 PageID #: 214




 Dated: May 7, 2021                        Respectfully submitted,

                                           PAUL, WEISS, RIFKIND, WHARTON &
                                           GARRISON LLP

                                           BY: /s/ Audra J. Soloway
                                           Andrew Gordon
                                           Audra J. Soloway
                                           Robert J. O’Loughlin
                                           1285 Avenue of the Americas
                                           New York, NY 10019-6064
                                           Phone: (212) 373-3000
                                           Fax: (212) 757-3990
                                           agordon@paulweiss.com
                                           asoloway@paulweiss.com
                                           roloughlin@paulweiss.com


                                           Attorneys for GOL Linhas Aéreas Inteligentes
                                           S.A., Paulo Sergio Kakinoff, and Richard F.
                                           Lark, Jr.




                                       2
